t c summary opinion united_states tax_court gary w and regina g steele petitioners v commissioner of internal revenue respondent docket no 1344-06s filed date gary w and regina g steele pro sese john m tkacik jr for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues we must decide are whether petitioners are entitled to certain deductions and credits for including a a deduction for alleged contributions to separate individual_retirement_accounts iras b a deduction for student_loan interest_paid c a credit for the payment of qualified_educational_expenses and d a deduction for claimed itemized_deductions whether petitioners have correctly reported all their income specifically whether they included a a state_income_tax refund and b distributions from petitioners’ separate ira accounts whether petitioners are liable for the sec_72 percent additional tax for early distributions from their iras whether petitioners are entitled to deductions for certain expenses made on behalf of and transactions entered into with the estate of janice m steele the estate including a a payment made to prevent foreclosure on real_property held by the estate b expenses paid to maintain and to allegedly convert the real_property into rental real_property c a capital_loss deduction on the sale of the real_property held by the estate d a theft_loss and related legal fees paid to investigate and settle disputes concerning the estate and e a deduction for a nonbusiness_bad_debt for an alleged loan made to the estate and whether petitioners are entitled to a dependency_exemption deduction for petitioner regina g steele’s minor sister background there are no written or oral stipulations by the parties the exhibits received into evidence are incorporated by this reference when the petition was filed petitioners resided in ohio petitioners are husband and wife petitioners timely filed their form_1040 u s individual_income_tax_return tax_return on which they reported wages of dollar_figure taxable interest of dollar_figure a capital_loss of dollar_figure and aggregate ira_distributions of dollar_figure on schedule a itemized_deductions petitioners reported only dollar_figure of the ira_distributions as taxable petitioners claimed expenses of dollar_figure for medical and or dental expenses dollar_figure for taxes paid dollar_figure for qualified_residence_interest paid and dollar_figure for charitable_contributions petitioners’ claimed itemized_deductions totaled dollar_figure for petitioners also claimed a dollar_figure deduction for ira contributions and a dollar_figure deduction for student_loan interest_paid on date respondent issued to petitioners a notice_of_deficiency notice in the notice respondent disallowed most of petitioners’ claimed deductions for lack of substantiation and further adjusted petitioners’ income for erroneously reported ira_distributions and an unreported state_income_tax refund respondent’s adjustments are as follows tax_year income_tax examination changes adjustments to per per income return exam adjustment ira deduction dollar_figure -- dollar_figure ira_distributions big_number dollar_figure big_number state refunds credits or offset sec_386 -- after application of the 5-percent floor in accordance with sec_213 petitioners claimed a dollar_figure itemized_deduction for medical and or dental expenses on brief respondent concedes that in petitioners paid dollar_figure for deductible medical_expenses dollar_figure for taxes and dollar_figure for qualified_residence_interest respondent further concedes that petitioners made charitable_contributions of dollar_figure student_loan_interest_deduction big_number -- big_number capital_gain or loss big_number -- big_number itemized_deductions big_number big_number big_number total adjustments to income -- -- big_number taxable_income per return -- -- big_number corrected taxable_income -- -- big_number tax joint filing_status -- -- big_number plus other taxes tax on qualified_plans -- -- total corrected tax_liability -- -- big_number after filing the tax_return petitioners submitted two form sec_1040x amended u s individual_income_tax_return amended returns dated date and date respectively respondent received the amended returns but did not accept or process them on the first amended_return petitioners claimed a rental loss of dollar_figure on schedule e supplemental income and loss reduced their taxable ira distribution from dollar_figure to dollar_figure claimed income of dollar_figure for fiduciary fees eliminated the dollar_figure deduction for ira contributions and reduced their claim for a student_loan_interest_deduction from dollar_figure to dollar_figure on the second amended_return petitioners included a state_income_tax refund of dollar_figure eliminated the capital_loss eliminated the student_loan_interest_deduction reduced the schedule e rental loss from dollar_figure as reported on the first amended_return to dollar_figure and claimed an additional dependency_exemption deduction for petitioner regina g steele’s mrs steele’s minor sister rmw the schedule e rental losses reported on petitioners’ amended returns relate to real_property located on warrendale road in south euclid ohio warrendale property the warrendale property was owned by janice m steele the mother of petitioner gary w steele mr steele janice m steele died on date after her death the warrendale property was listed in the name of the estate of janice m steele the inventory and appraisal form filed on date with the probate_court of cuyahoga county ohio listed the value of the warrendale property at dollar_figure on date the estate sold the warrendale property for dollar_figure mr steele was both a beneficiary and the executor of the estate discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deductions claimed rule a indopco inc v the court refers to minor children by their initials see rule a commissioner 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records statements and returns and to comply with such rules and regulations as the secretary prescribes individual taxpayers are to keep permanent books_and_records sufficient to verify income deductions or other matters required to be shown on any information or tax_return sec_1_6001-1 income_tax regs in accordance with sec_7491 the burden_of_proof may be shifted to the commissioner where a taxpayer has introduced credible_evidence regarding factual issues relevant to ascertaining his tax_liability rule a in order for a taxpayer to shift the burden_of_proof to the commissioner he must produce credible_evidence evincing that he has complied with the substantiation requirements of the code maintained all records required by the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioners have not asserted nor do we find that they have met these requirements thus the burden_of_proof remains with petitioners i certain deductions claimed on the tax_return a ira contribution deduction sec_219 provides in the case of an individual there shall be allowed as a deduction an amount equal to the qualified retirement contributions of the individual for the taxable_year for the maximum deduction allowed is the lesser_of dollar_figure or an amount equal to the compensation includable in the individual’s gross_income for the taxable_year sec_219 the deduction may be further limited if an individual or the individual’s spouse is an active_participant in a retirement_plan maintained by his employer sec_219 on the tax_return petitioners claimed a dollar_figure ira contribution deduction in the notice respondent determined that petitioners were not entitled to an ira contribution deduction on both of the amended returns petitioners eliminated the claim for an ira contribution deduction furthermore petitioners have neither offered any documentary or testimonial evidence to substantiate any portion of the alleged ira contributions nor established whether they were active participants in an employer-provided retirement_plan see sec_219 because they failed to produce evidence to establish their eligibility for an ira contribution deduction we hold that petitioners are not entitled to deduct any amounts contributed to iras for tax_year b student_loan_interest_deduction sec_221 provides in the case of an individual there shall be allowed as a deduction for the taxable_year an amount equal to the interest_paid by the taxpayer during the taxable_year on any qualified_education_loan for the maximum allowable deduction for interest_paid on a qualified_education_loan was dollar_figure sec_221 the allowable deduction is further limited by the taxpayer’s modified_adjusted_gross_income sec_221 on the tax_return petitioners claimed a dollar_figure student_loan_interest_deduction in the notice respondent determined that petitioners were not eligible for that deduction on the first amended_return petitioners reduced their student_loan_interest_deduction claim to dollar_figure on the second amended_return however petitioners eliminated their claim for a student_loan_interest_deduction at trial petitioners again asserted that they had paid student_loan interest and were entitled to a corresponding deduction petitioners stated that they had consolidated their student_loan in and had dollar_figure worth of accrued interest in an attempt to substantiate their claim petitioners provided a statement dated date from sallie mae the sallie mae statement was addressed to mrs steele but the payment history shows only the last five payments made all of which were made in and does not show what portion of the payments was attributable to the payment of student_loan interest in any event other than vague self-serving testimony petitioners have failed to proffer any evidence establishing that they actually paid student_loan interest during accordingly we hold that petitioners are not entitled to a student_loan_interest_deduction in c education credits sec_25a provides in the case of an individual there shall be allowed as a credit against the tax imposed by this chapter for the taxable_year the amount equal to the sum of -- the hope scholarship credit plus the lifetime_learning_credit petitioners first claimed a credit for qualified_education_expenses paid in at trial when they asserted we qualify for the hope_credit and lifetime credit to substantiate their eligibility petitioners submitted a copy of a receipt showing that they paid dollar_figure to cuyahoga community college in at trial and on brief respondent has acknowledged and conceded that petitioners substantiated dollar_figure of qualified_education_expenses for on brief respondent states the amount allowable as a credit if any is a computational adjustment based on petitioners’ modified_adjusted_gross_income see sec_25a c and d accordingly we find that petitioners have substantiated that they paid dollar_figure of qualified_education_expenses in and therefore are entitled to a corresponding educational credit subject_to the limitation provided in sec_25a d itemized_deductions on schedule a of the tax_return petitioners claimed dollar_figure of itemized_deductions which included dollar_figure of medical and or dental expenses dollar_figure of real_property_taxes dollar_figure of state_and_local_income_taxes dollar_figure of personal_property_taxes dollar_figure of qualified_residence_interest and dollar_figure of charitable_contributions petitioners’ first amended_return increased their claimed itemized_deductions to dollar_figure petitioners’ second amended_return reduced their claimed itemized_deductions to dollar_figure in the notice respondent reduced petitioners’ itemized_deductions to dollar_figure not only have petitioners failed to explain the reasons for the changes made from their initial tax_return but they have also failed to produce any evidence establishing entitlement to any of the claimed itemized_deductions on brief however respondent concedes that petitioners are entitled to itemized_deductions as follows dollar_figure for medical and or dental expenses dollar_figure for taxes paid dollar_figure for qualified_residence_interest paid and dollar_figure for charitable_contributions accordingly we hold that petitioners are entitled to itemized_deductions in the amounts respondent conceded ii unreported and underreported income gross_income includes all income from whatever source derived including accessions to wealth clearly realized and over which the taxpayers have complete dominion sec_61 348_us_426 a state_income_tax refund in the notice respondent determined that petitioners had unreported income because of their failure to report a dollar_figure state_income_tax refund at trial mrs steele stated right after we’d mailed our federal_income_tax return we got a statement in the mail saying that we had a tax_refund of dollar_figure from the state inexplicably however petitioners did not include the state_income_tax refund on the first amended_return they did however finally report it on the second amended_return we interpret petitioners’ statements actions and failure to contend otherwise as conceding that their dollar_figure state_income_tax refund is includable in gross_income and so find b ira_distributions a distribution from an ira is includable in gross_income in the manner provided in sec_72 unless rolled over within days after the distribution is received into another ira or an eligible_retirement_plan see sec_72 sec_408 both petitioners received forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for mr and mrs steele received ira_distributions of dollar_figure and dollar_figure respectively on the tax_return petitioners reported dollar_figure of ira_distributions but claimed only dollar_figure as taxable on the amended returns petitioners reported dollar_figure of ira_distributions but claimed only dollar_figure as taxable in the notice respondent determined that petitioners had failed to adequately establish that any portion of the dollar_figure of ira_distributions was rolled over and therefore the entire amount is includable in petitioners’ gross_income the documentary_evidence consisted of a letter prepared for respondent wherein petitioners alleged that they rolled over mrs steele’s ira distribution into a qualified savings account plan at dollar bank and that mr steele’s ira distribution was used to pay for medical premiums and a photocopy of a check payable to dollar bank for the benefit of mrs steele at trial mrs steele testified that they did not believe the ira_distributions were taxable because as she stated we used the funds to pay for medical_expenses on brief petitioners continue to assert that they rolled over mrs steele’s ira distribution and mr steele’s ira distribution was used to cover documented medical_expenses while a determination of whether the funds from the ira_distributions were used to pay eligible medical_expenses is relevant for determining whether the sec_72 10-percent additional tax applies it has no bearing on whether the distributions are includable in petitioners’ gross_income see sec_72 petitioners have failed to adequately establish that any portion of the ira_distributions was rolled over into either an ira or some other eligible_retirement_plan see sec_408 although petitioners provided a copy of mrs steele’s distribution check which indicated that the funds were payable to dollar bank for her benefit other than their self-serving testimony petitioners have offered nothing to substantiate that the account the money was allegedly deposited into at dollar bank was either an ira or an eligible_retirement_plan account accordingly we hold that in accordance with sec_72 petitioners’ ira_distributions of dollar_figure are includable in their gross_income for iii 10-percent additional tax on premature distributions sec_72 provides imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income exceptions to this rule are found in sec_72 applicable to petitioners’ contention that they used a portion of their ira_distributions to pay for medical_expenses is sec_72 which provides b medical_expenses --distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year in the notice respondent determined that petitioners were not eligible for an exception to the sec_72 10-percent additional tax and adjusted petitioners’ tax_liability to include an additional dollar_figure at trial mrs steele testified that the funds from both ira_distributions were used to pay medical sec_4974 defines the term qualified_retirement_plan to include inter alia an ira see sec_4974 sec_213 allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income the record is not clear as to how respondent determined that percent of the dollar_figure distributed from petitioners’ iras is dollar_figure expenses and therefore petitioners are not liable for the percent additional tax see sec_72 while petitioners have failed to substantiate any medical_expenses paid on brief respondent concedes that petitioners are entitled to a dollar_figure deduction for medical_expenses paid in respondent’s concession leads us to the conclusion that this amount represents the portion of paid medical_expenses that exceeds percent of petitioners’ adjusted_gross_income see sec_213 thus we conclude that the portion of petitioners’ ira_distributions that does not exceed the deduction allowed under sec_213 is excepted from the 10-percent additional tax under sec_72 see sec_72 iv expenses paid on behalf of the estate a dollar_figure payment to prevent foreclosure on the warrendale property petitioners assert they are entitled to a dollar_figure deduction in for funds allegedly paid to aurora loan service in to prevent foreclosure of the warrendale property petitioners raised this issue for the first time at trial neither petitioners’ tax_return the amended returns nor the notice addresses this alleged payment at trial petitioners asserted that the dollar_figure payment should qualify either as a real_property_taxes paid deduction or a qualified_residence_interest deduction the scant documentary_evidence petitioners proffered does not establish that they actually paid dollar_figure to prevent foreclosure on the warrendale property the only evidence they provided consisted of a letter dated date addressed to mr mrs gary steele at what purports to be the warrendale property address confirming that the amount to reinstate the loan through date is dollar_figure and a photocopy of the customer’s copy of a dollar_figure cashier’s check dated date payable to aurora loan service both the letter and the photocopy of the cashier’s check refer to the same loan number but neither document establishes that this loan number pertains to the warrendale property furthermore even assuming that this loan number pertains to the warrendale property petitioners have not established that the dollar_figure cashier’s check was drawn on their personal account as opposed to the estate’s account or that aurora loan service received the funds in fact the partial accounting of the fiduciary’s account filed with the probate_court of cuyahoga county ohio shows the estate rather than petitioners paid mortgage payments of dollar_figure on date even if petitioners had established that they actually paid dollar_figure to prevent foreclosure on the warrendale property petitioners have not established their eligibility for either a real_property_taxes paid deduction or a qualified_residence_interest paid deduction in for the alleged payment sec_164 generally allows a deduction for the payment of real_property_taxes for the taxable_year within which paid it is well established that in general taxes paid on real_property may be deducted as such only by the person on whom the tax obligation is imposed 55_tc_1125 sec_1_164-1 income_tax regs petitioners have not established that it was their obligation as opposed to the decedent’s or the estate’s to pay any real_property_taxes to prevent foreclosure on the warrendale property moreover petitioners have not substantiated what portion if any of the alleged dollar_figure payment was for real_property_taxes sec_163 allows as a deduction all interest_paid within the taxable_year on indebtedness sec_163 however provides in the case of a taxpayer other than a corporation no deduction shall be allowed under this chapter for personal_interest paid during the taxable_year for this purpose personal_interest does not include any qualified_residence_interest sec_163 sec_1_163-1 income_tax regs provides interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner may be deducted as interest on his indebtedness however we need not determine whether petitioners were either legal or equitable owners of the warrendale property because they have likewise failed to substantiate what portion if any of the alleged dollar_figure payment was attributable to the payment of qualified_residence_interest furthermore sec_461 provides that deductions shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income since petitioners are cash_method calendar_year taxpayers they may not claim as a deduction on the tax_return an expense they allegedly paid in see id sec_1_461-1 income_tax regs accordingly we hold that petitioners are not entitled to a deduction for the alleged dollar_figure payment made to prevent foreclosure on the warrendale property b expenses paid for the maintenance and conversion of the warrendale property on the amended returns petitioners claimed entitlement to deductions for various schedule e expenses related to the maintenance and conversion of the warrendale property into rental property on the first amended_return petitioners claimed schedule e expenses totaling dollar_figure including dollar_figure for depreciation or depletion expenses on the second amended_return petitioners reduced their schedule e expenses to dollar_figure in part by eliminating depreciation or depletion expenses at trial and on brief petitioners argued that as beneficiaries of the estate they were entitled to a deduction for maintenance and conversion costs because the estate which would have been eligible to claim it did not petitioners however have failed to adequately substantiate that either they or the estate paid the expenses reported on schedule e petitioners have not submitted any receipts or other documentary_evidence that establishes that they paid the expenses listed on the respective schedules e petitioners’ failure to substantiate their claimed schedule e expenses necessarily leads to our conclusion that they are not entitled to deduct any of the claimed schedule e expenses in therefore it is unnecessary to consider whether petitioners could qualify for any deduction of the claimed expenses under sec_642 c capital_loss deduction on their initial schedule d capital_gains_and_losses petitioners reported both a dollar_figure short-term_capital_loss carryover and a dollar_figure long-term_capital_loss carryover in the notice respondent disallowed the entire capital_loss deduction for lack of substantiation on the schedule d attached to the first amended_return petitioners reported a short-term_capital_loss carryover of dollar_figure and a long-term_capital_loss carryover of dollar_figure but limited the deductible loss to dollar_figure in accordance with sec_1211 on the schedule d attached to the second amended_return petitioners reported zero short-term_capital_losses and left blank the line for long-term_capital_gains and losses at trial and on brief however petitioners asserted entitlement to a capital_loss deduction for the sale of the warrendale property despite the fact that the property was sold by the estate petitioners assert that as beneficiaries of the estate they are entitled to deduct a capital_loss on capital assets sold by the estate on date the estate sold the warrendale property for dollar_figure petitioners however have failed to establish the estate’s basis in the warrendale property sec_1014 provides the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent shall be-- the fair_market_value of the property at the date of the decedent’s death in an attempt to establish the basis of the warrendale property petitioners offered a letter written by an attorney which states in part my check of the pertinent records indicates that the valuation of the property will be in the neighborhood of dollar_figure to complete my appraisal of this property you need to forward the original inventory petitioners contend that the sale of the warrendale property resulted in a long-term_capital_loss of dollar_figure dollar_figure price minus the alleged dollar_figure fair_market_value on date however the u s department of housing and urban development settlement statement shows that the estate sold the property for dollar_figure not dollar_figure sec_7701 provides the term ‘person’ shall be construed to mean and include an estate and appraisal form to my attention for me to affix my appraisal evaluation of the property the attached inventory and appraisal form shows the value of the warrendale property as dollar_figure but the accompanying appraiser’s certificate is unsigned and there is no indication as to whether dollar_figure is the alleged fair_market_value on date or some other datedollar_figure because petitioners have failed to establish the fair_market_value of the warrendale property on the date of the decedent’s death we are unable to determine whether a capital_loss occurred upon the sale of the warrendale property we note again that even if we were to assume the date of death fair_market_value of the warrendale property was dollar_figure petitioners have not established that any resulting loss was theirs as opposed to the estate’s petitioners may not deduct on the tax_return losses or expenses_incurred by the estate accordingly we hold that petitioners are not entitled to a capital_loss deduction in from the sale of the warrendale property by the estate d theft_loss deduction and related legal fees petitioners did not claim deductions for a theft_loss and the related legal fees on either the tax_return or the amended returns petitioners first claimed these deductions at trial the inventory and appraisal form filed with the probate_court of cuyahoga county ohio is stamped filed on date the other random dates that appear on the form are apr and and date on brief petitioners continue to assert that they are entitled to both a theft_loss deduction and a deduction for the payment of legal fees incurred in their attempt to recover the allegedly stolen funds on brief respondent asserts that there is no evidence in the record as to the amount of the funds withdrawn or that a theft occurred the limitation on deductions for losses under sec_165 generally allows an individual a deduction for a loss arising from theft see sec_165 a loss that arises from theft is treated as sustained during the taxable_year in which the taxpayer discovers such loss see sec_165 for this purpose theft is generally defined as larceny embezzlement or robbery sec_1_165-8 income_tax regs for tax purposes whether a theft_loss has occurred depends upon the law of the jurisdiction wherein the particular loss occurred 34_tc_688 the statutory definition of theft in ohio is as follows a no person with purpose to deprive the owner of property or services shall knowingly obtain or exert control_over either the property or services in any of the following ways without the consent of the owner or person authorized to give consent beyond the scope of the express or implied consent of the owner or person authorized to give consent by deception by threat by intimidation b whoever violates this section is guilty of theft ohio rev code ann sec dollar_figure lexis nexis two days before her death mr steele’s mother signed and executed a form adding both her minor son ds and ds’s grandmother ms gillum to her accounts maintained at key bank after her death the joint bank accounts were allegedly liquidated by ms gillum and ds petitioners contend that ms gillum and ds did not have the proper authority to withdraw the funds from the bank accounts mr steele filed complaints with both key bank and the beachwood police department alleging that ms gillum either deceived his mother into signing or forged her signature on the forms that added both ms gillum and ds to the joint bank accounts other than their allegation petitioners have failed to produce any evidence establishing that mr steele’s mother was deceived threatened or intimidated into executing the form which added ds and ms gillum to the joint bank accounts see id thus we hold that petitioners have not met their burden of proving that they are entitled to a theft_loss deduction additionally petitioners contend that they are entitled to a deduction for legal fees paid in an attempt to recover the allegedly stolen funds petitioners hired an attorney to assist in recovering the allegedly stolen funds while no charges for theft were ever filed petitioners’ efforts resulted in a settlement agreement between ds and mr steele as administrator of the estate the record indicates that the estate rather than petitioners paid the attorney dollar_figure although a photocopy of the dollar_figure check payable to the attorney was entered into evidence there is no indication as to whether it was drawn on petitioners’ bank account the final and distributive account form filed with the cuyahoga county ohio probate_court indicates that the estate paid the attorney dollar_figure for legal services petitioners have failed to substantiate that they actually paid legal fees to recover the allegedly stolen funds during again petitioners are claiming entitlement to a deduction for an expense paid_by the estate to which they have not established entitlement as beneficiaries accordingly we hold that petitioners are not entitled to a deduction for legal fees paid to recover the alleged theft_loss e nonbusiness_bad_debt deduction petitioners did not claim a nonbusiness_bad_debt deduction on either the tax_return or the amended returns petitioners first claimed a nonbusiness_bad_debt deduction at trial on brief petitioners continue to assert that they are entitled to a nonbusiness_bad_debt deduction because they were not able to recover any of the money lent to the estate before its insolvency on brief respondent contends that petitioners have not established that the alleged funds were ever transferred to the estate or that a loan actually existed between petitioners and the estate sec_166 generally allows a deduction for any debt which becomes worthless within the taxable_year sec_166 provides sec_166 nonbusiness debts -- general_rule -- in the case of a taxpayer other than a corporation-- a subsection a shall not apply to any nonbusiness_debt and b where any nonbusiness_debt becomes worthless within the taxable_year the loss resulting therefrom shall be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than year petitioners allege that they wrote a dollar_figure check to the estate as a loan to be repaid by date petitioners assert that the dollar_figure check constituted a loan between petitioners and the estate that the debt became worthless in date and that they are entitled to a nonbusiness_bad_debt deduction respondent contends that the debt did not become worthless in date because petitioners’ bank statement shows the dollar_figure was not withdrawn from petitioners’ bank account until date and the record is devoid of any evidence that the dollar_figure check was ever deposited into an account owned by or transferred to the estate petitioners provided a photocopy of a dollar_figure check payable to the order of the estate of janice steele however there is no further evidence in the record to indicate that the estate received these funds the final and distributive account form filed with the probate_court of cuyahoga county neither lists petitioners as creditors of the estate nor indicates that the dollar_figure was received by the estate even assuming that a bona_fide loan existed between petitioners and the estate petitioners have failed to establish that the debt became worthless in the estate was not closed until date and any assets that remained in the estate would have been available to pay the debt until the estate’s termination thus we hold that petitioners have failed to establish entitlement to a nonbusiness_bad_debt deduction v dependency_exemption deduction for the purpose of computing taxable_income sec_151 allows an individual to claim an exemption deduction for a dependent a dependent is defined as follows sec_152 dependent defined a general definition --for purposes of this subtitle the term dependent means any of the following individuals over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer a brother sister stepbrother or stepsister of the taxpayer in determining whether an individual received over one-half of his or her support from the taxpayer the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied must be considered sec_1_152-1 income_tax regs petitioners bear the burden of demonstrating the total amount of the child’s support furnished from all sources for the year at issue see 56_tc_512 if the total support is not shown and cannot be reasonably inferred from the competent evidence available then it is not possible to conclude that petitioners furnished more than one-half of rmw’s support see id pincite petitioners did not claim rmw as a dependent on the tax_return or on the first amended_return only on the second amended_return did petitioners claim rmw as a dependent although petitioners allege they provided over one-half of rmw’s support in they have failed to prove the total support furnished to rmw from all sources in the only evidence petitioners proffered was a summary of expenses estimating their dependent care expenses at dollar_figure and a statement allegedly made by rmw that she received her financial support from mrs steele in petitioners testified that rmw also resided with mrs steele’s brother in according to their summary of expenses petitioners claimed to have provided support for rmw for approximately months during however petitioners have not provided any substantiating documents such as receipts canceled checks copies of mortgage or rent payments or copies of utility bills of either their alleged expenses or the total expenses paid for rmw’s support in without adequate substantiation of both rmw’s total support in and the portion of that support furnished by petitioners we cannot conclude from the record that petitioners provided more than one-half of rmw’s support see manukainiu v commissioner tcmemo_1998_90 accordingly we find that petitioners are not entitled to a dependency_exemption deduction for rmw in to reflect the foregoing decision will be entered under rule
